    Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 1 of 32




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



JAYNE BELCHER ET AL.                                         CIVIL ACTION


VERSUS                                                       NO. 18-7368


JOSEPH LOPINTO, III ET AL.                                   SECTION: “H”



                          ORDER AND REASONS
      Before the Court are Defendant Jefferson Parish’s Motion for Summary
Judgment (Doc. 110); Defendants CorrectHealth Jefferson, L.L.C. and
Ironshore Specialty Insurance Co.’s Motion for Summary Judgment (Doc. 131);
and Defendants Joseph Lopinto and Newell Normand’s Motion for Summary
Judgment (Doc. 132). On September 9, 2020, this Court issued an Order
granting Jefferson    Parish’s Motion      for Summary    Judgment, denying
CorrectHealth Jefferson, L.L.C and Ironshore Specialty Insurance Co.’s Motion
for Summary Judgment, and granting Joseph Lopinto and Newell Normand’s
Motion for Summary Judgment; these reasons follow.


                               BACKGROUND
      This action arises out of Joshua Belcher’s suicide at the Jefferson Parish
Correctional Center (“JPCC”) in Gretna, Louisiana, where he was being held
as a pretrial detainee. The circumstances of Belcher’s death are as follows:
      On August 7, 2017, Jefferson Parish officers found Joshua Belcher in his
vehicle, unconscious from apparent drug use. Upon learning that there was an

                                       1
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 2 of 32




outstanding warrant for Belcher’s arrest in Florida, the officers transported
Belcher to JPCC. In Belcher’s first few days at JPCC, he exhibited multiple
symptoms of withdrawal, and was given prescription medication to assist with
his detox.1 On August 12, 2017, Belcher told JPCC staff that other inmates in
his pod had become “enemies” and that he feared for his life. Accordingly, JPCC
staff scheduled Belcher’s transfer to a different pod and moved Belcher to a
Southwing “holding cell.” On August 13, 2017, while in the Southwing, Belcher
attempted suicide by “tying a bed sheet around his neck and hanging from the
holding tank door handle.”2 When staff came to Belcher’s aid, Belcher became
“violent and erratic,” and “he was placed in [a] restraint chair for his safety
and the safety of others.”3 Belcher was subsequently moved to the infirmary
and placed on suicide watch.
         David Jennings, a social worker for CorrectHealth Jefferson L.L.C.
(“CH”), was in charge of monitoring Belcher’s mental health while Belcher was
on suicide watch. Jennings conducted two, ten to twenty-minute, interviews
of Belcher while he was in the infirmary. In the second interview, on August
15, 2017, Jennings found that Belcher’s mental health had improved and
believed Belcher’s withdrawal symptoms to have abated. Shortly thereafter,
without conducting any psychological or diagnostic assessment, Jennings
discharged Belcher from suicide watch, authorized his release to general
population, and ordered that a follow-up evaluation be scheduled for one week
later.




1 The physician’s assistant who first examined Belcher at JPCC noted: “32 yo male is
  presenting with a history of heroin and alcohol abuse. He reports using 1-2 grams of heroin
  along with consuming a fifth of liquor per day . . . High ETOH Detox Protocol.” Doc. 139-7
  at 2 (internal quotations omitted).
2 Doc. 132-3 at 2.
3 Doc. 131-4 at 36.



                                             2
    Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 3 of 32




      Belcher was moved from the infirmary into a cell in the “Administrative
Segregation pod” in the North Wing of the prison. In the Administrative
Segregation pod, cells accommodate one or two inmates and the inmates
remain in their cells for 23 hours per day. Belcher was the only inmate
assigned to his cell. On August 17, 2020, two days after his release from suicide
watch, Belcher was found dead in his cell as a result of a suicide by hanging,
effected by tying his bedsheet around the metal grating bars in his cell’s
window.
      There were two other suicides that took place at JPCC in a nearly
identical manner right before and after Joshua Belcher’s suicide. On August
4, 2017, Jerome Bell was found dead in his cell from suicide. On September 27,
2017, Jatory Evans was found dead in his cell from suicide. Both suicides were
completed in the same way as Joshua Belcher’s: using bedsheets as nooses, tied
around the metal bars of cell windows. Like Belcher, both Jerome Bell and
Jatory Evans were discharged from suicide watch by the same CH employee
prior to committing suicide.
      On August 3, 2018, Belcher’s parents, Jayne and Jimmy Belcher
(“Plaintiffs”), filed this suit, alleging violations of Section 1983 and state law
against Joseph P. Lopinto, III (in his individual capacity and in his official
capacity as the current Sheriff of Jefferson Parish); Newell Normand (in his
individual capacity and in his official capacity as the former Sheriff of Jefferson
Parish at the time of Joshua Belcher’s detention); Jefferson Parish (“the
Parish”); CH, the contracted healthcare provider for the JPCC; and Ironshore
Specialty Insurance Co. (“Ironshore”), the insurance provider for CH.
      Plaintiffs bring five claims against Defendants in their First Amended
Complaint. Count I is a claim under 42 U.S.C. § 1983 against Lopinto,
Normand, and CH for violations of Joshua Belcher’s Fourteenth and Eighth


                                         3
    Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 4 of 32




Amendment rights under a failure to train/supervise theory.4 Count II is a
state law claim against Lopinto, Normand, and CH for intentional infliction of
emotional distress.5 Count III is a claim under § 1983 against Lopinto,
Normand, and CH for violations of Joshua Belcher’s Fourteenth Amendment
right to adequate medical care.6 Counts IV and V are claims addressing only
Defendant Jefferson Parish. Count IV is a claim under § 1983 for violations of
Joshua Belcher’s Fourteenth and Eighth Amendment Rights “and for failure
to provide Adequate Medical Care and [sic] Violation.” 7 Count V is a state law
claim for gross negligence and intentional misconduct.8
      Plaintiffs and Defendants agree that: (1) the Sheriff and the Jefferson
Parish Sheriff’s Office (“JPSO”) are responsible for the safety and security of
the inmates at the JPCC; (2) Jefferson Parish is responsible for maintaining
the brick-and-mortar JPCC building; (3) Jefferson Parish is responsible for
ensuring a contract is in effect to provide for healthcare services at JPCC; and
(4) Jefferson Parish contracted with CH to provide the healthcare services at
JPCC.
      In the instant Motions, Defendant Jefferson Parish seeks dismissal with
prejudice of all claims against it; Defendants CH and Ironshore seek dismissal
with prejudice of Plaintiffs’ § 1983 deliberate indifference claims against them;


4 Doc. 32 at 13.
5 Id. at 14.
6 Id. at 14–15.
7 Id. at 16. The bracketed text “[sic]” is original to the First Amended Complaint.
8 Id. at 20. Presumably, this claim is brought under Louisiana Revised Statutes § 15:703,

   which provides:
        The parish and its governing authority shall not be liable for any action
        arising as a result of the actions or inactions of the physician or health care
        provider [for the parish jail] . . . unless the governing authority exercises
        gross negligence or willful misconduct in the performance of its duties and
        obligation imposed by this Section, and such gross negligence or willful
        misconduct was a substantial factor in causing the injury.


                                             4
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 5 of 32




and Defendants Lopinto and Normand seek dismissal with prejudice of all
§ 1983 claims against them in both their individual and official capacities.
Plaintiffs oppose. This Court will take each Motion in turn.


                                 LEGAL STANDARD
       “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.”9 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.”10 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.”11
       In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor.12 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden
shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 13 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 14
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the


9  FED . R. CIV. P. 56.
10 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
11 Id.
12 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).
13 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
14 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).



                                             5
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 6 of 32




manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 15 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.”16 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.”17


                                  LAW AND ANALYSIS
       Before engaging with the substance of the Motions, an overview of the
law governing Plaintiffs’ claims and Defendants’ Motions is necessary.
       The delineation of the various defendants’ responsibilities with respect
to the JPCC is critical to any analysis and is set out here. First, Jefferson
Parish has two sole responsibilities: (1) to perform physical maintenance of all
parish jails and prisons18 and (2) to appoint a physician to attend to the
prisoners confined in parish jails or enter into a contract with a healthcare
provider to do so.19 In a case where the Parish has opted to contract with a
healthcare provider company, the Parish will have an additional responsibility
of abiding by its obligations under the healthcare services contract. 20 Second,
CH (as the company contracted by Jefferson Parish to provide medical care to
the Parish’s inmates) has a duty to: (1) provide constitutionally adequate


15 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301 (5th Cir.
   2004) (internal citations omitted).
16 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v. Liquid

   Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
17 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
18 LA. REV. STAT. § 15:702.
19 Id. § 15:703.
20 Id. § 15:703(D) (noting that as it relates to a parish’s authority to contract with a healthcare

   provider, “[t]he sole responsibility [of the parish] shall be . . . its contractual obligations
   with [the] health care provider”).

                                                6
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 7 of 32




medical care21 and (2) fulfill its obligations under the contract with the Parish.
Third, Defendants Lopinto and Normand, as current and former Sheriffs of
Jefferson Parish, are the “keeper[s] of the public jail.” 22 Louisiana law
designates each parish’s Sheriff’s Office as the managing authority for the
functioning of parish jails.23 As such, they are responsible for the safety and
wellbeing of the people that they detain.24
       Also relevant to each Defendant’s Motion is the law governing civil rights
claims by pretrial detainees. Pretrial detainees and convicted prisoners look to
different constitutional provisions for their respective rights to basic needs like
medical care and safety.25 Whereas the rights of a convicted state prisoner flow
from the Eighth Amendment’s prohibition on cruel and unusual punishment,
the rights of a pretrial detainee flow from both the procedural and substantive
due process guarantees of the Fourteenth Amendment.26 Unlike convicted
prisoners, states cannot punish pretrial detainees.27 Thus, a pretrial detainee’s
due process rights are said to be “at least as great as the Eighth Amendment
protections available to a convicted prisoner.”28 These rights include the right




21 As a private corporation contracted to operate the medical services in JPCC, the company
   and its employees are subject to liability as state actors under § 1983. See Grandpre v.
   Correct Health, No. CV 16-1543, 2016 WL 4539442, at *8 (E.D. La. Aug. 29, 2016), report
   and recommendation adopted sub nom. Grandpre v. Health, No. CV 16-1543, 2016 WL
   4987265 (E.D. La. Sept. 19, 2016).
22 LA. REV. STAT. § 15:704.
23 Id.
24 “Sheriffs in Louisiana are final policy makers with respect to management of the jail. . . .

   [This] policy-making authority over management of the jail is not the result of a delegation
   from the Parish or any other local government entity,” but rather, the Louisiana
   Constitution. Jones v. St. Tammany Par. Jail, 4 F. Supp. 2d 606, 613 (E.D. La. 1998) (citing
   LA. CONST. art. 5 § 27).
25 Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc).
26 Id.
27 Id.
28 Id. (quoting City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)).



                                              7
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 8 of 32




to medical care and the right to protection from known suicidal tendencies, and
municipalities may be liable under § 1983 for violating these rights. 29
       “[T]he State’s obligation to prevent suicide may implicate a kaleidoscope
of related duties, including a duty to provide not only medical care, but also
protection from self-inflicted harm.”30 “When attributing violations of pretrial
detainees’    rights to municipalities,           the cause of those violations is
characterized either as a condition of confinement or as an episodic act or
omission.”31 Nothing bars a plaintiff from pleading both theories in the
alternative.32 In all but one of the instant Motions, Plaintiffs fail to identify
which theory they are pursuing. “If Plaintiffs present sufficient factual
evidence as to both theories, then both theories may proceed to the jury.” 33


                      DEFENDANT JEFFERSON PARISH
       Jefferson Parish seeks dismissal of all claims against it—both federal
and state. The federal claim is rooted in constitutional principles, and the state
claim in state statutory and contractual law. The Parish’s Motion and
supporting briefs, however, appear on their face to only address the issues
relative to the federal claim. Plaintiffs’ opposition brief likewise fails to
delineate whether its arguments are in support of the federal or state claims.
This Court, therefore, had to parse through the parties’ arguments to
determine which, if any, were relevant to Plaintiffs’ state law claim.
       Additionally, Plaintiffs fail to state whether they are pursuing a
conditions-of-confinement or episodic-acts-and-omissions claim. As a result,


29 Garza v. City of Donna, 922 F.3d 626, 632 (5th Cir. 2019); Monell v. Dep’t of Soc. Servs. of
   City of N.Y., 436 U.S. 658, 690 (1978).
30 Hare, 74 F.3d at 644.
31 Garza, 922 F.3d at 632 (citing Hare, 74 F.3d at 644).
32 See Estate of Henson v. Wichita Cty., 795 F.3d 456, 462 (5th Cir. 2015).
33 Nagle v. Gusman, No. CV 12-1910, 2016 WL 768588, at *5 (E.D. La. Feb. 26, 2016).



                                              8
      Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 9 of 32




this Court has addressed the arguments of both parties in the context of both
claims.
     I.     Federal Claims
          “[M]unicipal liability under section 1983 requires proof of three
elements: a policymaker; an official policy; and a violation of constitutional
rights whose ‘moving force’ is the policy or custom.”34 In attempting to hold
Jefferson Parish liable under § 1983 for Joshua Belcher’s suicide, Plaintiffs
aver that the Parish is a policymaker responsible for official policies that were
the moving force behind the violation of Joshua Belcher’s constitutional due
process rights to receive adequate medical care and be protected from known
tendencies of self-harm while in custody. While the parties argue over whether
the Parish was deliberately indifferent to the serious medical needs of Mr.
Belcher, this Court must first determine whether the Parish is a “policymaker”
of “official policies” at JPCC. Indeed, if a complained-of policy cannot be
attributed to the Parish, then the Parish cannot be held liable as a
policymaker.35
          According to Plaintiffs, “Jefferson Parish knew or should have known
that [CH] and the [JPSO] developed various policies that were deliberately
indifferent to detainees who were a suicide risk.”36 Plaintiffs aver that JPSO
and/or CH have (1) a policy of understaffing the JPCC infirmary and mental
health care unit; (2) a policy that allows social workers, not medical doctors, to
remove an inmate from suicide watch without reviewing certain data; (3) a
policy of releasing detainees from suicide watch straight into general



34 Piotrowski v. City of Hous., 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell, 436 U.S. at
   694).
35 “[T]he unconstitutional conduct must be directly attributable to the municipality through

   some sort of official action or imprimatur.” Id.
36 Doc. 138 at 2.



                                             9
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 10 of 32




population rather than using a step-down method; and (4) a policy of placing
prisoners who are suicide risks into cells that contain implements of suicide.
In so stating, Plaintiffs concede that the policies they identify as a moving force
in Joshua Belcher’s suicide were not policies of the Parish, but policies of CH
and the JPSO.37
       The Parish cannot, however, be liable for the acts of CH and JPSO
through a theory of respondeat superior. Indeed, “Monell and later [Supreme
Court] decisions reject municipal liability predicated on respondeat superior,
because the text of section 1983 will not bear such a reading. Consequently,
the unconstitutional conduct must be directly attributable to the municipality
through some sort of official action or imprimatur.”38 The policies articulated
by Plaintiffs are policies that are not directly attributable to the municipality,
but rather, JPSO and/or CH.
       It appears that the only “policy” directly attributable to Jefferson Parish
as a “policymaker,” based on a generous reading of Plaintiffs’ arguments, is a
de facto policy of not monitoring the policies and practices of CH and JPSO as
it relates to the treatment of detainees at JPCC. Even if this Court could find
that such a de facto policy existed, Plaintiffs must still demonstrate “both
municipal culpability and causation. Culpability includes both the involvement
of a municipal policymaker and affirmative municipal action.” 39 Plaintiffs have
demonstrated neither.
       To demonstrate municipal culpability, Plaintiffs must show “affirmative
municipal action,” and that the complained-of de facto policy is one of non-


37  This conclusion is bolstered by other statements made in Plaintiffs’ brief, such as,
   “Jefferson Parish should have known that [CH] had a policy of releasing detainees from
   suicide watch straight into the general population,” id. at 5, and the Parish “should have
   known that CH was severely understaffing its infirmary.” Id.
38 Piotrowski, 237 F.3d at 578.
39 Id. n.17 (internal citation omitted).



                                             10
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 11 of 32




action. Second, and more importantly, Plaintiffs fail to demonstrate municipal
causation; they fail to explain how Joshua Belcher’s suicide was a result of the
Parish’s de facto policy of not monitoring JPSO and CH—and not a result of
the deficient policies and practices of CH and/or JPSO. Even if the Parish did
monitor and oversee the implementation of JPSO and CH policies, for example,
Plaintiffs nevertheless fail to demonstrate how this would have prevented
Joshua Belcher’s suicide. This is because the Parish has no authority to dictate
the medical care program at JPCC or the general management of the jail more
broadly.
       “Sheriffs in Louisiana are final policy makers with respect to
management of the jail. . . . [This] policy-making authority over management
of the jail is not the result of a delegation from the Parish or any other local
government entity,” but rather, the Louisiana Constitution.40 “The Parish has
no authority to manage the Sheriff’s employees [and] [t]he Parish exercises no
power or discretion in the functioning of the Sheriff’s office or the jail.” 41
Indeed, the Parish is only responsible for the physical maintenance of the
brick-and-mortar jail building 42 and appointing a physician or contracting with
a health care provider to tend to the medical needs of detainees.43 As it relates
to the Parish’s authority to contract with a health care provider, “[t]he sole
responsibility [of the Parish] shall be . . . its contractual obligations with [the]
health care provider.”44
       Plaintiffs aver that under the Parish’s contract with CH, the Parish has
a contractual obligation to audit and verify the performance of medical



40 Jones, 4 F. Supp. 2d at 613 (citing LA. CONST. art. 5 § 27).
41 Id.
42 See LA. REV. STAT. § 15:702.
43 Id. § 15:703.
44 Id. § 15:703(D).



                                              11
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 12 of 32




services. The contract, however, provides for no such obligation. Instead, the
contract only requires the Parish to (1) “[p]rovide facilities and equipment for
use in the medical program,” (2) “[d]esignate a representative who shall be
available to Provider as the contract coordinator,” (3) “[p]ay for the
replacement and/or repair of the medical facilities and/or equipment,” and (4)
“[m]aintain all medical facilities belonging to the Parish, and for use by
Provider, in a reasonable and prudent manner.”45 Plaintiffs appear to read
Section 10 of the contract as imposing a responsibility on the Parish to audit
and verify CH’s performance. Section 10 of the contract, however, only imposes
a responsibility on CH “to permit, at all reasonable times, authorized
representatives of the Parish to inspect and have access to . . . records . . . for
the purpose of auditing and verifying performance.” 46 The contract, therefore,
does not impose an obligation on the Parish to run regular audits of CH’s
performance, but merely imposes an obligation on CH to permit the Parish
access to records in the event that the Parish does conduct an audit.
           Plaintiffs fail to demonstrate that the Parish is a “policymaker” at JPCC
for purposes of § 1983 municipal liability. Accordingly, Plaintiffs’ federal claims
against the Parish must therefore fail.
     II.      State Law Claims
           Defendant Jefferson Parish seeks dismissal of all claims against it,
which would presumably include state law claims. The Defendant’s Motion did
not, however, specifically address Plaintiffs’ state law claims. In Count V of
their Complaint, Plaintiffs raised a state law claim against the Parish for gross
negligence and intentional misconduct.47 Plaintiffs fail to specify, but this



45 Doc. 138-3 at 5–6.
46 Id. at 8.
47 Doc. 32 at 20.



                                           12
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 13 of 32




Court assumes that this claim is brought under Louisiana Revised Statutes
§ 15:703, which provides:
       The parish and its governing authority shall not be liable for any
       action arising as a result of the actions or inactions of the physician
       or health care provider [for the parish jail] . . . unless the governing
       authority exercises gross negligence or willful misconduct in the
       performance of its duties and obligation imposed by this Section,
       and such gross negligence or willful misconduct was a substantial
       factor in causing the injury.
       As earlier explained, the Parish’s responsibilities are limited to the
physical maintenance of the brick-and-mortar jail building 48 and either
appointing physicians or contracting with health care providers to tend to the
medical needs of detainees.49 As it relates to the Parish’s authority to contract
with a health care provider, “[t]he sole responsibility [of the Parish] shall be . .
. its contractual obligations with [the] health care provider.” 50 Plaintiffs do not
allege that the Parish was grossly negligent (or engaged in willful misconduct)
in contracting with CH or in maintaining the JPCC building. Instead,
Plaintiffs appear to argue that the Parish was grossly negligent and/or engaged
in willful misconduct in its execution of the contract with CH.
       Plaintiffs aver that under the Parish’s contract with CH, the Parish has
a contractual obligation to audit and verify the performance of medical
services. For the reasons discussed above, however, the contract does not
impose an obligation on the Parish to run regular audits of CH’s performance,
but merely imposes an obligation on CH to permit the Parish access to records
in the event that the Parish does conduct an audit.
       Plaintiffs also appear to argue, albeit less clearly, that the Parish was
grossly negligent and/or engaged in willful misconduct by not enforcing CH’s


48 See LA. REV. STAT. § 15:702.
49 Id. § 15:703.
50 Id. § 15:703(D).



                                         13
       Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 14 of 32




compliance with the contract. According to Plaintiffs, CH was required to
provide monthly reports and notifications of sentinel events to the Parish.
Plaintiffs argue that by failing to enforce CH’s compliance with its
responsibilities under the contract, the Parish was grossly negligent and/or
engaged in willful misconduct. Plaintiffs, however, fail to provide this Court
with law that supports its position, and this Court was unable to locate a case
that found a Louisiana municipality liable for the inactions of its independent
contractor under a contract involving pretrial detainees.51
          In sum, this Court finds that Plaintiffs failed to carry their burden of
proof to overcome Jefferson Parish’s Motion for Summary Judgment. Plaintiffs
failed to demonstrate a material issue of fact regarding the Parish’s status as
a “policymaker” for purposes of § 1983 municipal liability. Further, even
accepting Plaintiffs’ arguments under state law as true, Plaintiffs failed to
establish that the Parish’s inaction rises to the level of gross negligence or led
to Belcher’s suicide. Accordingly, Jefferson Parish’s Motion for Summary
Judgment is granted.




51   This Court did locate a test in which a municipality could potentially be liable for the
     negligence of its independent contractor in Systems Contractors Corp. v. Williams & Assocs.
     Architects, 769 So. 2d 777 (La. App. 5 Cir. 2000). There, the Louisiana appellate court noted
     that, under Louisiana law, a principal is generally not liable for the offense committed by
     an independent contractor while performing its contractual duties with two exceptions. Id.
     at 781. The first exception exists where the work performed by the independent contractor
     is ultra-hazardous. Id. The second exception exists when the principal reserves the right
     to supervise or control the work of the independent contractor. Id. In Systems Contractors
     Corp., the City of New Orleans (through the New Orleans Aviation Board) entered into a
     contract with Williams and Associates Architects for renovations to the New Orleans
     International Airport. Id. at 779. The court classified the City of New Orleans, a
     municipality, as the principal and Williams and Associates Architects as an independent
     contractor. Id. at 781. The court found that the City of New Orleans could not be liable for
     the negligence of its independent contractor because neither exception to the test applied.
     Id. at 782. Perhaps in the instant matter, the second exception may be applicable. Plaintiffs
     did not, however, present such an argument, and this Court will not retrofit an argument
     for them.

                                                14
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 15 of 32




             DEFENDANTS CORRECTHEALTH AND IRONSHORE
           CH and Ironshore’s Motion for Summary Judgment seeks dismissal of
Plaintiffs’ federal claims.52 Having considered the Complaint and the parties’
briefings, it appears that Plaintiffs assert claims against CH arising from both
(a) the actions of its employees and (b) its own policies/customs.
     I.      Claims Arising from Actions of CH Employees
           “The Court first recognizes that [CH] is the private corporation
contracted to operate the medical services within JPCC, and the company and
its employees are subject to liability as state actors under § 1983.”53 Here,
Plaintiffs did not sue any individual employees of CH, but rather the entity
itself. Because Plaintiffs only sued CH, the allegations and arguments
Plaintiffs make about CH employees appear to advance a theory of vicarious
liability, “which simply is not allowed in an action filed pursuant to § 1983.” 54
This does not mean, however, that the actions taken by CH employees are
irrelevant to an analysis of CH’s potential § 1983 liability. Indeed, if CH
employee actions were taken pursuant to a policy or custom of CH, then CH
may be liable for that employee’s actions.55
     II.     Claims Arising from CH Policies/Customs
           Because CH cannot be liable for the actions of its employees under a
theory of respondeat superior, Plaintiffs must show that the deprivation of
Joshua Belcher’s “constitutional right was pursuant to a custom, policy,



52  Accordingly, Plaintiffs’ state law claims against CH and Ironshore survive summary
   judgment.
53 Grandpre, 2016 WL 4539442, at *8.
54 Id. (holding that plaintiff’s § 1983 claims against CorrectHealth for the actions of

   CorrectHealth employees were not viable as a matter of law).
55 “Without a more concrete causal connection between CorrectHealth and the actions of its

   employees, Plaintiff’s claim too closely mirrors simple vicarious liability which is
   unsustainable in this § 1983 action.” Sears ex rel. Sears v. Lee, No. CIV.A. 08 -3418, 2010
   WL 324385, at *5 (E.D. La. Jan. 20, 2010).

                                             15
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 16 of 32




ordinance, regulation or decision.”56 “The test to determine liability for a
private prison-management corporation under § 1983 is more or less identical
to the test employed to determine municipal or local government liability.” 57
As previously articulated, municipal liability under § 1983 requires proof of
three elements: a policymaker; an official policy; and a violation of
constitutional rights whose “moving force” is the policy or custom.58
              A. Whether CH is a Policymaker
       An entity can only be considered a policymaker for § 1983 purposes if it
“takes the place of the governing body in a designated area of city
administration.”59 “Policymakers act in the place of the governing body in the
area of their responsibility; they are not supervised except as to the totality of
their performance.”60
       Defendants do not refute that CH is an official policymaker for § 1983
purposes. To the contrary, CH’s own corporate representative, Jean Llovet,
testified that “[CH’s] policies control as to medical decisions and [CH] has
medical autonomy.”61 Additionally, as CH was selected by the Parish to run
JPCC’s medical care program, it acts in place of the municipal governing body.
       CH is not supervised. Jefferson Parish has no control over CH policies
and practices, and JPSO “conceded that it provides no oversight of [CH’s]
policies, practices, or procedures” as it relates to CH suicide prevention
policies.62 Even if JPSO did have the authority to supervise CH, it is


56 Robichaux v. Lafourche Par. Det. Ctr., No. CV 17-5680, 2017 WL 5495791, at *8 (E.D. La.
   Oct. 10, 2017), report and recommendation adopted, No. CV 17-5680, 2017 WL 5483780
   (E.D. La. Nov. 15, 2017).
57 Id. (citing Alfred v. Corr. Corp., No. 08-CV-0643, 2009 WL 789649, at *2 n.1 (W.D. La. Mar.

   24, 2009)).
58 Id. at *9 (citing Piotrowski, 237 F.3d at 578).
59 Webster v. Houston, 735 F.2d 838, 841 (5th Cir. 1984).
60 Id. (quoting Bennett v. City of Slidell, 728 F.2d 762, 769 (5th Cir. 1984) (en banc)).
61 Doc. 148 at 8.
62 Doc. 136 at 5 (citing Doc. 136-3 at 4).



                                             16
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 17 of 32




undisputed that it exercised no such authority over CH as it relates to the
events surrounding Joshua Belcher’s pretrial detention. Accordingly, CH is a
“policymaker” for purposes of § 1983 liability.
              B. Identification of CH Policies/Customs
       An official policy is:
       1. A policy statement, ordinance, regulation, or decision that is
       officially adopted and promulgated by the municipality’s
       lawmaking officers or by an official to whom the lawmakers have
       delegated policy-making authority; or
       2. A persistent, widespread practice of city officials or employees,
       which, although not authorized by officially adopted and
       promulgated policy, is so common and well settled as to constitute
       a custom that fairly represents municipal policy. Actual or
       constructive knowledge of such custom must be attributable to the
       governing body of the municipality or to an official to whom that
       body had delegated policy-making authority. Actions of officers or
       employees of a municipality do not render the municipality liable
       under § 1983 unless they execute official policy as above defined. 63
“[A] facially innocuous policy will support liability if it was promulgated with
deliberate    indifference        to the ‘known or obvious consequences’       that
constitutional violations would result.”64
       Plaintiffs have pointed to numerous official, written policies and several
de facto policies of CH. Defendants make no argument to contest this element.
Accordingly, Plaintiffs have met their burden.
              C. Whether CH Policies/Custom were a Moving Force
       Whether a policy can be fairly considered a “moving force” behind a
plaintiff’s constitutional violation requires an assessment of both culpability
and causation.65 The two types of claims in Fourteenth Amendment suits by
pretrial detainees against municipalities—episodic-acts-and-omissions claims


63 Webster, 735 F.2d at 841.
64 Piotrowski, 237 F.3d at 579.
65 Piotrowski, 237 F.3d at 580.



                                           17
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 18 of 32




or conditions-of-confinement claims—each have tests that address culpability
and causation. Plaintiffs, unfortunately, made no effort to identify which type
of claim they are pursuing. This Court, therefore, must interpret the parties’
arguments in the context of both claims.
                 1. Episodic Acts or Omissions
       “To establish municipal liability in an episodic-act case, a plaintiff must
show (1) that the municipal employee violated the pretrial detainee’s clearly
established constitutional rights with subjective deliberate indifference; and
(2) that this violation resulted from a municipal policy or custom adopted and
maintained with objective deliberate indifference.”66 “To apply [this] test, each
individual’s subjective deliberate indifference must be examined separately.” 67
       Accordingly, Plaintiffs must first point to a municipal employee who
violated Joshua Belcher’s constitutional rights.68 Plaintiffs point to one CH
employee, David Jennings. Plaintiffs contend that CH’s “seminal act of
deliberate indifference was ordering the removal of Josh from suicide watch.
Jenning’s [sic] decision to order Josh’s removal was borne from an abject failure
of policy, procedure, and practice of how to identify suicide risk.” 69
       Plaintiffs must show that Jennings violated Belcher’s rights with
subjective deliberate indifference.70 Once this showing is met, Plaintiffs must
establish how this violation emanated from a CH policy or custom that was
maintained with objective deliberate indifference.71




66 Garza, 922 F.3d at 634 (quoting Brumfield v. Hollins, 551 F.3d 322, 331 (5th Cir. 2008))
   (internal quotation marks omitted).
67 Lawson v. Dallas Cty., 286 F.3d 257, 262 (5th Cir. 2002).
68 Garza, 922 F.3d at 637.
69 Doc. 136 at 11.
70 Garza, 922 F.3d at 637
71 Id.



                                            18
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 19 of 32




       To make a showing of subjective deliberate indifference, a plaintiff must
show that a municipal employee (1) was aware of facts from which an inference
of a substantial risk of serious harm to an individual could be drawn and that
he (2) actually drew the inference.72 In other words, “a prison official may be
held liable . . . only if he knows that inmates face a substantial risk of serious
harm and disregard that risk by failing to take reasonable measures to abate
it.”73 A plaintiff need not show that the official’s response indicated a subjective
intention that the harm occur.74
       “Whether a prison official had the requisite knowledge of a substantial
risk is a question of fact subject to demonstration in the usual ways, including
inference from circumstantial evidence, and a factfinder may conclude that a
prison official knew of a substantial risk from the very fact that the risk was
obvious.”75
       For example, if an Eighth Amendment plaintiff presents evidence
       showing that a substantial risk of inmate attacks was
       longstanding, pervasive, well-documented, or expressly noted by
       prison officials in the past, and the circumstances suggest that the
       defendant-official being sued had been exposed to information
       concerning the risk and thus must have known about it, then such


72 Id. at 634.
73 Farmer v. Brennan, 511 U.S. 825, 847 (1994).
74 Id. at 842 (“[A]n Eighth Amendment claimant need not show that a prison official acted or

   failed to act believing that harm actually would befall an inmate; it is enough that the
   official acted or failed to act despite his knowledge of a substantial risk of serious harm.”).
   CH and Ironshore urge this Court to adhere to a “subjective intention that the harm occur”
   requirement. Indeed, this Court espoused such a standard in an Order and Reasons on
   Jefferson Parish’s earlier Motion to Dismiss. Doc. 28 at 4. Subsequent to this Court’s Order
   and Reasons, however, the Fifth Circuit in Garza v. City of Donna, 922 F.3d 626 (5th Cir.
   2019), clarified the subjective deliberate indifference standard. In Garza, the Fifth Circuit
   noted that the “requirement” that a municipal official have a “subjective intention that the
   harm occur” erroneously elevated the appropriate deliberate indifference standard as
   articulated in Farmer v. Brennan. Id. at 634 (noting that the “‘intention’ requirement,
   though taken from statements in decisions of our court, is contrary to the weight of our
   case law and to the Supreme Court precedent from which our cases flow”).
75 Farmer, 511 U.S. at 842 (internal citation omitted).



                                               19
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 20 of 32




       evidence could be sufficient to permit a trier of fact to find that the
       defendant-official had actual knowledge of the risk.76
However, “it remains open to the official to prove that they were unaware even
of an obvious risk to inmate health or safety.” 77
       In the instant matter, this Court finds that Plaintiffs have presented
sufficient evidence that David Jennings acted with subjective deliberate
indifference to the serious medical needs of Joshua Belcher. Jennings was a
full-time employee of CH responsible for the mental health treatment of the
roughly 900 inmates at JPCC. Jennings is a licensed clinical social worker. On
August 13, 2017, Joshua Belcher attempted to commit suicide while he was
being detained at JPCC. As a result of this failed attempt, he was sent to the
infirmary and placed on suicide watch. Jennings evaluated Belcher twice: first
on August 14, 2017, and again on August 15, 2017, when he discharged him
from suicide watch. Plaintiffs aver, and Defendants do not dispute, that both
evaluations lasted less than twenty minutes.78 Defendants argue that on the
day Belcher was discharged from suicide watch, Jennings’ exam findings of
Belcher were normal. Jennings also asked him about suicidal ideations, and
Belcher denied having any.
       Defendants argue that Jennings could not have had subjective
knowledge that Belcher presented a substantial risk of committing suicide
where the decedent denied having suicidal thoughts. Defendants cite to Minix




76 Id. at 842–43 (internal quotation marks omitted).
77 Id. at 844.
78 The approximately twenty minutes in which Jennings “evaluated” Belcher includes the

   time in which Jennings observed Belcher on the infirmary cameras, spoke to the nurse
   about Belcher’s behavior while in the infirmary, and then met with Belcher. It can
   therefore be inferred that the time in which Jennings actually spoke with Belcher was
   much less than twenty minutes. See Doc. 136-12 at 25–26. In fact, Jennings testified that
   he normally spends “5 to 10 minutes, maybe 15 minutes” talking to the inmate during an
   evaluation. Id. at 26.

                                            20
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 21 of 32




v. Canarecci, a case from the Seventh Circuit, in support.79 In Minix, the
decedent attempted suicide in the month prior to his detention.80 He then spent
about a month in jail without any actual attempt at committing suicide and
was sent to suicide watch only because a blade was missing from his razor. 81
After two days of observation on suicide watch, the decedent denied suicidal
ideation and “displayed no such strange behavior or any obvious signs that he
was an imminent suicide risk.”82 He committed suicide the day he was
discharged from suicide watch.83 The Seventh Circuit held that the employee
who discharged the decedent from suicide watch could not have been
subjectively deliberately indifferent to the decedent’s suicide risk because the
decedent denied suicidal ideations.84 Minix, however, is easily distinguishable
from the matter at hand.
       Unlike the decedent in Minix, who made no prior suicide attempt while
in prison and was placed on suicide watch only because of a missing razor,
Belcher’s behavior at JPCC unambiguously evidenced his elevated risk for
suicide. At the time Jennings discharged Belcher from suicide watch on August
15, 2017, Jennings knew, at a minimum, that: (1) Belcher had made an actual
suicide attempt in JPCC on August 13, 2017; (2) Belcher had been experiencing
symptoms of withdrawal while at JPCC; and (3) less than two weeks prior, his
(Jenning’s) premature discharge of an inmate from suicide watch resulted in
the successful suicide of Jerome Bell. Despite this knowledge, Jennings
discharged Belcher from suicide watch after two interviews with Belcher, each




79 597 F.2d 824 (7th Cir. 2010).
80 Id. at 828.
81 Id.
82 Id. at 833.
83 Id. at 829.
84 Id. at 833.



                                      21
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 22 of 32




of which lasted less than twenty minutes, and without conducting a pertinent
diagnostic assessment.
       A reasonable factfinder could therefore conclude that Jennings drew an
inference of a substantial risk of harm to Belcher from the very fact that
Belcher’s risk of suicide was obvious.85 Moreover, by ordering Belcher’s
discharge from suicide watch with full knowledge of Belcher’s high risk of self-
harm, a factfinder could easily find that Jennings disregarded that risk.
Having demonstrated that a reasonable factfinder could find Jennings
subjectively indifferent to Belcher’s substantial risk of harm, Plaintiffs must
also show how this violation emanated from a policy or custom that CH
maintained with objective deliberate indifference. Here too, Plaintiffs meet
their burden by demonstrating that Jennings was simply following CH policies
and practices when he discharged Belcher from suicide watch.
       First, CH’s suicide prevention policy was authored by Jean Llovet, a
nurse and corporate representative for CH. Llovet has written no other suicide
prevention policies, and she testified that she was not qualified to make
decisions regarding the removal of someone from suicide watch.86 She even
acknowledged that she could not identify any industry standards or written
guidelines for completing a suicide risk assessment to determine when to
remove someone from suicide watch.87 Despite this, CH thought it was prudent
to have her author its suicide prevention policy.
       Second, CH did not provide Jennings (or presumably, any of its other
employees) with written criteria to follow or standards to abide by when
determining whether an inmate should be removed from suicide watch.



85 Farmer, 511 U.S. at 842 (internal citation omitted).
86 Doc. 136-4 at 18–19.
87 Id.



                                             22
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 23 of 32




       Finally, Plaintiffs’ expert testimony supports a finding of objective
deliberate indifference by CH as well. Dr. Jeremy Colley opined that the
psychiatric services received by Belcher at JPCC grossly departed from the
standard of care with regard to suicide risk assessment and management and
that these gross departures caused Belcher’s death by suicide. 88 Dr. Colley
noted that CH policies and practices permitted Jennings to release Belcher
from suicide watch (a) without pertinent diagnostic testing or risk factor
assessment, (b) relying solely on the decedent’s own account of his mental
state, and (c) without developing a plan for treatment after discharge.89 Indeed,
Dr. Colley referred to CH’s suicide prevention policy as “the worst risk
assessment [he has] yet to encounter in [his] career.”90
       Dr. Venters also identified deviations and deficiencies in CH policies that
paved the way for Joshua Belcher’s suicide. Specifically, Dr. Venters identified
deficiencies surrounding (1) CH’s policies for handling inmates with alcohol or
heroin withdrawal; (2) CH’s policies for placement and transfer of inmates with
suicide risk and other mental health problems; and (3) CH’s policies for
monitoring inmates after being discharged from suicide watch.91
       Accordingly, the Court finds sufficient evidence to show that Jennings’
decision to discharge Belcher from suicide watch emanated from the policies
and practices of CH that were maintained and adopted with objective
deliberate indifference. Plaintiffs, therefore, can proceed to trial on an episodic-
acts-or-omissions theory of recovery against CH as outlined herein
                   2. Conditions of Confinement


88 Doc. 136-17 at 2.
89 Id. at 11.
90 Id. at 13.
91 See Doc. 136 at 22. This Court was unable to locate Dr. Venters’ expert report; it appears

   Plaintiffs failed to attach it. Regardless, Dr. Colley’s expert report is sufficient to overcome
   summary judgment on this issue.

                                               23
     Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 24 of 32




       “A condition is usually the manifestation of an explicit policy or
restriction: the number of bunks per cell, mail privileges, disciplinary
segregation, etc.”92 “[I]solated examples of illness, injury, or even death,
standing    alone,    cannot    prove    that    conditions    of   confinement      are
constitutionally inadequate.”93 “Rather, a detainee challenging jail conditions
must demonstrate a pervasive pattern of serious deficiencies in providing for
his basic human needs; any lesser showing cannot prove punishment in
violation of the detainee’s Due Process rights.”94
       “If a restriction or condition is not reasonably related to a legitimate
goal—if it is arbitrary or purposeless—a court permissibly may infer that the
purpose    of   the governmental        action   is   punishment      that    may    not
constitutionally be inflicted upon detainees qua detainees.”95 Whatever the
condition or restriction may be, it “must be ‘not reasonably related to a
legitimate governmental objective’ and must cause the inmate’s constitutional
deprivation.”96
       Thus, “[t]o maintain a condition-of-confinement claim, a plaintiff must
show (1) a condition of an inmate’s confinement that is (2) not reasonably
related to a legitimate governmental interest and that (3) violated the inmate’s
constitutional rights.”97
       In the instant Motion, Plaintiffs identify numerous written and de facto
policies of CH. Plaintiffs and Defendants also spend considerable time arguing
over whether these policies played a role in CH’s violation of Joshua Belcher’s



92 Shepherd v. Dallas Cty., 591 F.3d 445, 452 (5th Cir. 2009).
93 Id. at 454.
94 Id.
95 Garza, 922 F.3d at 632 (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)).
96 Id. at 632–33 (quoting Bell, 441 U.S. at 535).
97 Nagle, 2016 WL 768588, at *9 (citing Edler v. Hockley Cty. Comm’rs Court, 589 F. App’x

   664, 668 (5th Cir. 2014)).

                                           24
       Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 25 of 32




constitutional rights. Both parties fail, however, to make any argument about
whether these policies were reasonably related to a legitimate governmental
interest—an         element necessary         for a conditions-of-confinement   claim.
Defendants, as the movants seeking dismissal of all federal claims against
them, bear the burden of showing no issue of material fact as to this condition -
of-confinement theory.98 As the issue was not briefed, the Court declines to
fully address the merits of Plaintiffs’ condition-of-confinement claim here.
           The Court does find, however, that there is sufficient evidence for
Plaintiffs’ claim to survive summary judgment. As the Court detailed in the
previous section, there is evidence of serious deficiencies in CH’s assessment
and treatment of suicidal inmates. A reasonable factfinder could therefore
conclude that CH’s policies, or lack thereof, create a condition of confinement ,
that is not reasonably related to a legitimate governmental interest, and that
violates the constitutional rights of inmates at JPCC. Plaintiffs may therefore
proceed with this theory of recovery.


        DEFENDANTS NEWELL NORMAND AND JOSEPH LOPINTO
           Defendants Newell Normand and Joseph Lopinto are sued by Plaintiffs
in their individual and official capacities as current and former Sheriffs of
Jefferson Parish. These Defendants seek dismissal of all § 1983 claims against
them.99 This Court will assess each claim in turn.
      I.      Individual Capacity Claims
           “Supervisory officials may be held [individually] liable only if: (i) they
affirmatively participate in acts that cause [a] constitutional deprivation; or
(ii) implement unconstitutional policies that causally result in plaintiff’s



98   Engstrom, 47 F.3d at 1462.
99   Accordingly, Plaintiffs’ state law claims remain.

                                                25
      Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 26 of 32




injury.”100 Plaintiffs present this Court with no evidence—and make no
allegations—of the individual involvement or participation of Defendants
Normand and/or Lopinto in the events surrounding Joshua Belcher’s suicide.
As a result, Plaintiffs’ claims against Defendants Normand and Lopinto in
their individual capacities must fail.
      II.      Official Capacity Claims
            “A suit against a government official in his official capacity is treated as
suit against the entity.”101 A suit against the Jefferson Parish Sheriffs in their
official capacities must therefore be treated as a suit against the municipal
entity of the Jefferson Parish Sheriff’s Office. Again, the test for municipal
liability requires proof of three elements: a policymaker; an official policy; and
a violation of constitutional rights whose ‘moving force’ is the policy or
custom.”102
            A. Whether JPSO is a Policymaker
            An entity can only be considered a policymaker for § 1983 purposes if it
“takes the place of the governing body in a designated area of city
administration.”103 “Policymakers act in the place of the governing body in the
area of their responsibility; they are not supervised except as to the totality of
their performance.”104
            “Sheriffs in Louisiana are final policy makers with respect to
management of the jail . . . [This] policy-making authority over management
of the jail is not the result of a delegation from the Parish or any other local



100 Mouille v. City of Live Oak, 977 F.2d 924, 929 (5th Cir. 1992) (citing Thompkins v. Belt,
   828 F.2d 298, 303 (5th Cir. 1985) (per curiam)).
101 Lee v. Morial, No. CIV. A. 99-2952, 2000 WL 726882, at *2 (E.D. La. June 2, 2000) (citing

   Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)).
102 Piotrowski, 237 F.3d at 578 (citing Monell, 436 U.S. at 694).
103 Webster, 735 F.2d at 841.
104 Id. (quoting Bennett, 728 F.2d at 769 (en banc)).



                                             26
      Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 27 of 32




government entity,” but rather, the Louisiana Constitution.105 “The Parish has
no authority to manage the Sheriff’s employees [and] [t]he Parish exercises no
power or discretion in the functioning of the Sheriff’s office or the jail.” 106
Moreover, “[e]ach sheriff shall be the keeper of the public jail of his parish.” 107
        Because Sheriffs are the keepers of parish jails and the final
policymakers with respect to jail management, this Court finds that Sheriffs
Normand and Lopinto in their official capacities (hereinafter “JPSO”) are
“policymakers” for purposes of § 1983 liability.
        B. Identification of JPSO Policies/Custom
        Plaintiffs point to two varieties of policy and/or custom that they
attribute to JPSO: (1) those related to medical treatment and (2) those related
to jail management.
        As to medical treatment, Plaintiffs attempt to place responsibility for
Joshua Belcher’s medical treatment with both CH and JPSO, arguing that the
two “share” medical responsibilities. As this Court has previously found,
however, CH is the only entity responsible for providing medical care to
inmates at JPCC. Plaintiffs also attempt to charge JPSO with liability for the
“practice[s] of the entire mental health and suicide prevention staff (one social
worker).”108 “Monell and later [Supreme Court] decisions,” however, “reject
municipal liability predicated on respondeat superior.” Consequently, the
unconstitutional conduct of JPSO must be directly attributable to the
municipality through some sort of official action or imprimatur.”109 JPSO,




105 Jones, 4 F. Supp. 2d at 613 (citing LA. CONST. art. 5 § 27).
106 Id.
107 LA. REV. STAT. § 15:704.
108 Doc. 139 at 10.
109 Piotrowski, 237 F.3d at 578.



                                              27
       Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 28 of 32




therefore, cannot be liable for (1) the quality of medical care provided by CH or
(2) the actions/inactions of a CH employee.
          Plaintiffs also argue that JPSO policies of jail management are
responsible for Belcher’s suicided. As Plaintiffs note:
          The Sheriff is additionally liable for a reason other than assisting
          to providing medical care. The Sheriff placed Josh into a cell where
          another inmate who was also released from suicide watch
          committed suicide . . . Josh was remanded to this particular cell
          directly from suicide watch, escorted by at least one Sheriff’s
          Deputy. The Sheriff’s Office chose which cell to place Josh into.110
Plaintiffs thus argue that JPSO had a custom of placing inmates who were a
known risk of suicide and/or who were discharged from suicide watch into cells
with implements of suicide and without proper monitoring standards.
Plaintiffs argue that this is a “custom” for § 1983 purposes, evidenced by the
suicides of Jerome Bell and Jatory Evans—which took place shortly before and
after Joshua Belcher’s and in a manner identical to Joshua Belcher.
          The Court acknowledges that a policy or custom for § 1983 municipal
liability need not be a formal, written policy, but may be “[a] persistent,
widespread practice of city officials or employees, which, although not
authorized by officially adopted and promulgated policy, is so common and well
settled as to constitute a custom that fairly represents municipal policy.” 111
Plaintiffs, however, have not presented sufficient evidence to establish that the
above described practices were official policy of JPSO at the time of Joshua
Belcher’s suicide.
          It is true that Joshua Belcher, Jatory Evans, and Jerome Bell were all
transferred to isolation-type cells in the Administrative Segregation pod
following their time on suicide watch. There is no evidence, however, that


110   Doc. 139 at 4–5.
111   Webster, 735 F.2d at 841.

                                          28
      Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 29 of 32




Joshua Belcher, Jatory Evans, and Jerome Bell were transferred to the
Administrative Segregation pod because they were leaving suicide watch. To
the contrary, there is evidence that extraneous circumstances led to JPSO’s
decision to transfer the inmates to those particular cells.112 Plaintiffs,
therefore, can only point to the existence of the one suicide preceding Belcher’s
as evidence of JPSO’s customary practice.
        Plaintiffs look to the case of Woodard v. Correctional Medical Services of
Illinois, Inc., as supporting their proposition that the one prior suicide was
sufficient to evidence a JPSO policy.113 In Woodard, the Seventh Circuit found
that defendants “[do] not get a ‘one free suicide’ pass” and “that evidence of a
single violation of federal rights can trigger municipal liability if the violation
was a ‘highly predictable consequence’ of the municipality’s failure to act.” 114
Woodard’s holding, however, does not create the corollary that one suicide is
sufficient to demonstrate municipal liability. Rather, the Woodard court’s
statements were made with respect to causation, finding that the lack of prior
suicides at the prison did not obviate the possibility that the defendant’s
policies led to the inmate’s suicide. Unlike in Woodard, Plaintiffs in the current
matter have not presented any evidence of practices constituting policy or



112 On August 13, Joshua Belcher informed JPSO that he felt his life was in danger because
   of certain enemies he had made in the pod. Doc. 136-15 at 20. JPSO accordingly arranged
   for his transfer to another cell. While in the Southwing “holding cell” awaiting transfer,
   Belcher made his first suicide attempt. Security records for the following day indicate that
   Belcher had been placed on suicide watch and “that once cleared, will be sent to
   administrative segregation due to fears of safety.” Doc. 139-7 at 3. The evidence therefore
   suggests that Belcher was released to the Administrative Segregation pod because of his
   initial fear of other inmates, not because he was leaving suicide watch. Additionally, JPSO
   records indicate that Jatory Evans “wanted to be placed into the Isolation Cell” because
   “he was having problems with others on the tier and was afraid he would get into trouble.”
   Doc. 136-14 at 5. These facts constitute the only evidence the Court could find as to why
   the inmates were transferred to the Administrative Segregation pod.
113 368 F.3d 917 (7th Cir. 2004).
114 Id. at 129.



                                             29
      Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 30 of 32




custom. “To prevail on a de facto policy theory, plaintiffs must demonstrate
that [JPSO’s] conduct was sufficiently extended or pervasive, or otherwise
typical of extended or pervasive misconduct by other officials.”115 As there is no
evidence that the transfer of inmates from suicide watch to Administrative
Segregation was typical conduct for JPSO, Plaintiffs have failed to
demonstrate that such conduct constituted JPSO policy.
        Additionally, even if such a practice existed, there is no evidence that the
custom of moving inmates into the Administrative Segregation pod was
enacted with the deliberate indifference necessary to support a finding of
liability.116 Rather, the evidence consistently demonstrates that any deliberate
indifference as to “the known or obvious consequences” of Belcher’s housing is
attributable to CH, not JPSO. In fact, Plaintiffs own expert repeatedly noted
that it was David Jennings who should have alerted JPSO to the dangers of
solitary housing. Plaintiffs’ expert found that it was Jennings who “fail[ed] to
even acknowledge the suicide risk that the next housing area will pose to Mr.
Belcher” and that it was Jennings’ approval of Belcher’s transfer to a
segregation unit that constituted a “gross deviation from NCCHC and
community standards for non-acutely suicidal patients.”117 Jennings himself
testified that he could have informed JPSO that Belcher required communal
housing or remained at an elevated suicide risk, but that he found such actions
unnecessary as he believed Belcher to be at a “low risk” for suicide.118 Plaintiffs
even characterize Belcher’s transfer to the isolation cell as inappropriate



115 Nagle, 2016 WL 768588, at *9 (quoting Estate of Hensen v. Wichita Cty., Tex., 795 F.3d
   456, 465 (5th Cir. 2015)).
116 “[A] facially innocuous policy will support liability if it was promulgated with deliberate

   indifference to the ‘known or obvious consequences’ that constitutional violations would
   result.” Piotrowski, 237 F.3d at 579.
117 Doc. 139-7 at 8.
118 Doc. 136-12 at 37–39.



                                              30
       Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 31 of 32




“healthcare procedure.”119 To find deliberate indifference on behalf of JPSO
would be to require JPSO to make an additional, independent examination of
Belcher’s mental health, which was not an obligation of JPSO.
          Additionally, the Court notes that JPSO sent Belcher to Administrative
Segregation out of fears for his safety:120 a fact that cuts directly against a
finding of deliberate indifference.
          Having already found that JPSO cannot be vicariously liable for the acts
or omissions of CH, this Court cannot find any evidence of JPSO policy or
custom sufficient to support a finding of municipal liability. Plaintiffs’ claims
against JPSO are accordingly dismissed.


                                   CONCLUSION
          For the foregoing reasons, Defendant Jefferson Parish’s Motion for
Summary Judgment (Doc. 110) is GRANTED, and all claims against it are
DISMISSED WITH PREJUDICE.
          Defendants     CorrectHealth   and Ironshore’s Motion for Summary
Judgment (Doc. 131) is DENIED. All claims against these Defendants remain
pending, and Plaintiffs may proceed to trial on an (1) episodic-acts-or-
omissions theory of recovery and (2) a condition-of-confinement theory of
recovery.
          Defendants Lopinto and Normand’s Motion for Summary Judgment
(Doc. 132) is GRANTED, and all claims against them are DISMISSED WITH
PREJUDICE.




119   Doc 139-8 at 6.
120   Doc. 139-7 at 3.

                                          31
Case 2:18-cv-07368-JTM-DPC Document 197 Filed 10/05/20 Page 32 of 32




                New Orleans, Louisiana this 2nd day of October, 2020.




                               ____________________________________
                               JANE TRICHE MILAZZO
                               UNITED STATES DISTRICT JUDGE




                                32
